United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                  April 24, 2007

                                                             Charles R. Fulbruge III
                                                                     Clerk
                               No. 06-11001
                             Summary Calendar


UNITED STATES OF AMERICA

                         Plaintiff - Appellee

       v.

JEFFREY THOMAS GEORGE

                         Defendant - Appellant

                            --------------------
               Appeal from the United States District Court
                    for the Northern District of Texas
                         USDC No. 3:05-CR-255-ALL
                            --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

       Jeffrey Thomas George appeals his conviction and sentence

for fraud and related activity in connection with computers in

violation of 18 U.S.C. § 1030(a)(4).      George argues that the

district court erred in finding that his estranged wife, Kay, had

common authority to consent to a search of a tub found in the

attic of her residence containing incriminating evidence against

him.       He contends that he had a reasonable expectation of privacy

in the contents of the tub as evidenced by his actions.



       *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-11001
                                  -2-

       Kay had exclusive and private use and possession of the

residence, including the attic, pursuant to a state court order.

The tub was found in the attic among other tubs containing

Christmas decorations and items belonging to both Kay and George.

The tub was unsealed, unmarked, and unlocked.     Further, George

left the residence in January 2005 and never attempted to enter

the attic to retrieve any of his belongings.

       George did not exhibit an expectation of privacy in the

attic or the tub.     See United States v. Shelton, 337 F.3d 529,

536-37 (5th Cir. 2003).    Therefore, Kay George had common

authority to consent to the search of the attic, including the

tub.    Id.   Accordingly, the judgment of the district court is

AFFIRMED.